DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Claim 1, the claim recites “detect an abnormality that occurs in the in-vehicle system; detect an operation related to a lane change of the vehicle; identify the operation related to the lane change when the abnormality occurs; acquire at least one of a subject vehicle information item on the vehicle, a surrounding information item on a surrounding environment of the vehicle, and a driver information item on a driver; identify a purpose of the lane change of the vehicle based on at least one of the travel plan, the subject vehicle information item, the surrounding information item, and the driver information item; and determine whether to complete or cancel the lane change based on the operation related to the lane change when the abnormality occurs and the purpose of the lane change, and issue an instruction whether to complete or cancel the lane change”.  The limitations of “identify the operation”, “identify a purpose of the lane change”, “determine 
	Claims 2-8 are rejected for the same reasons because they fail to integrate the idea into a practical application and do not include additional elements that are sufficient to amount to significantly more than a judicial exception. The additional element of a processor amounts to no more than mere instructions to apply the exception using a generic computer component.
	Claim 9 is rejected for the same reasons because it fails to integrate the idea into a practical application and does not include additional elements that are sufficient to amount to significantly more than a judicial exception.

Regarding Claim 10, the claim recites “detecting an abnormality that occurs in an in-vehicle system; detecting an operation related to a lane change of a vehicle; identifying the operation related to the lane change when the abnormality occurs; identifying a purpose of the lane change of the vehicle based on at least one of a travel plan to perform an autonomous driving of the vehicle, the subject vehicle information item, the surrounding information item, and the driver information item; and26Attorney Docket No. 4041 J-003704-US-CO determining whether to complete or cancel the lane change based on the operation related to the lane change when the abnormality occurs and the purpose of the lane change, and issuing an instruction whether to complete or cancel the lane change, wherein, in the identifying the operation related to the lane change 

Regarding Claim 11, the claim recites “detecting an abnormality that occurs in the in-vehicle system; detecting an operation related to a lane change of a vehicle; identifying the operation related to the lane change when the abnormality occurs; identifying a purpose of the lane change of the vehicle based on at least one of a travel plan to perform an autonomous driving, the subject vehicle information item, the surrounding information item, and the driver information item; and determining whether to complete or cancel the lane change based on the operation related to the lane change when the abnormality occurs and the purpose of the lane change, and issuing an instruction whether to complete or cancel the lane change, wherein, in the identifying the operation related to the lane change when the abnormality occurs”.  The limitations of “identifying a purpose of the lane change”, “determining whether to complete or cancel the lane change”, and “identifying the operation”, as drafted, is are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind. Similarly, “detecting an abnormality” and “detecting an operation” are also being interpreted as inclusive of human observation and therefore are also considered mental activity.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping of abstract ideas. The judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than a judicial exception.  The additional element of a non-

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuno (US 20160114811 A1).

Regarding Claim 10, Matsuno teaches a vehicle control (Matsuno, [0020] “travel control “) method comprising: detecting an abnormality that occurs in an in-vehicle system (Matsuno, [0034] “the steering control device…detects a failure in the steering system, which includes a steering mechanism, a steering torque sensor, a steering angle sensor, and so on, and these failures are monitored by the travel controller” Examiner interprets “failure” as  abnormality); detecting an operation related to a lane change of a vehicle (Matsuno, [0036] “The travel controller…detects an overtaking target vehicle in front of the vehicle in the same travel lane on the basis of the input signals from the respective devices…and executes overtaking control to overtake the overtaking target vehicle using automatic driving control“ Examiner interprets “executes overtaking control to overtake the overtaking target vehicle” as reading on related to a lane change as shown in Fig 9 ); identifying the operation related to the lane change when the abnormality occurs (Matsuno, [104] “when an acquisition failure of the travel environment information occurs and a failure occurs in the steering system used to execute a lane change during overtaking control executed using an automatic driving technique, failsafe control can be performed” Examiner interprets “failure” as  abnormality); acquiring at least one of a subject vehicle information item on the vehicle, a surrounding information item on a surrounding environment of the vehicle, and a driver information item on a driver (Matsuno, [0021] “The peripheral environment recognition device...is constituted by a camera…and is provided in a vehicle cabin of a vehicle equipped with travel control apparatus…in order to obtain image information by photographing an external environment of the vehicle”); identifying a purpose of the lane change of the vehicle based on at least one of a travel plan to perform an autonomous driving of the vehicle, the subject vehicle information item, the surrounding information item, and the driver information item (Matsuno, [0036] “The travel controller…detects an overtaking target vehicle in front of the vehicle in the same travel lane on the basis of the input signals from the respective devices”); and 26Attorney Docket No. 4041 J-003704-US-COdetermining whether to complete or cancel the lane change based on the operation related to the lane change when the abnormality occurs (Matsuno, [0037] “a failure relating to acquisition of the travel environment information and a failure in the steering system of the vehicle are detected while performing a lane change from the travel lane to an overtaking lane after detecting the overtaking target vehicle, the lane change from the travel lane to the overtaking lane is canceled. When a front wheel steering angle…is not substantially zero, the yaw brake control is executed to reduce the yaw rate…of the vehicle” Examiner interprets “front wheel steering angle…is not substantially zero, the yaw brake control is executed to reduce the yaw rate…of the vehicle” as instruction to cancel the lane change and “failure” as abnormality, [0036] “a failure relating to acquisition of the travel environment information and a failure in the steering system of the vehicle are detected during the overtaking control, the travel controller…modifies the overtaking control by activating required substitute control in accordance with the travel environment information obtained most recently before detecting the failure in the travel environment information acquisition unit, information relating to the overtaking target vehicle, the travel information, and conditions during the overtaking control” Examiner interprets “modifies the overtaking control” as instruction to complete the lane change and “failure” as abnormality) and the purpose of the lane change (Matsuno, [0036] “The travel controller…detects an overtaking target vehicle in front of the vehicle in the same travel lane on the basis of the input signals from the respective devices” Examiner interprets “overtaking target vehicle in front of the vehicle in the same travel lane” as reading on the purpose of overtaking a preceding vehicle), and issuing an instruction whether to complete or cancel the lane change (Matsuno, [0078] “the lane change for overtaking the overtaking target vehicle by automatic driving is cancelled”, ([0041] “travel controller… executes overtaking travel control” Examiner interprets “overtaking travel control” as reading on instruction to complete the lane change as shown in Fig 9),  wherein, in the identifying the operation related to the lane change when the abnormality occurs, the operation is identified from operations respectively performed (Matsuno, [104] “when an acquisition failure of the travel environment information occurs and a failure occurs in the steering system used to execute a lane change during overtaking control executed using an automatic driving technique, failsafe control can be performed” Examiner interprets “failure” as anomaly), (A) before the vehicle starts the lane change (Matsuno, [0036] “The travel controller...detects an overtaking target vehicle in front of the vehicle in the same travel lane on the basis of the input signals from the respective devices”), (B) after the vehicle starts the lane change and before the vehicle enters an adjacent lane (Matsuno, [0036] “When a failure relating to acquisition of the travel environment information and a failure in the steering system of the vehicle are detected during the overtaking control, the travel controller…modifies the overtaking control by activating required substitute control”), and (C) after the vehicle enters the adjacent lane (Matsuno, Fig 9-P2, [0059] “In the overtaking acceleration first half phase P2, travel control is executed to accelerate the vehicle in the overtaking lane until the vehicle catches up with the overtaking target vehicle”). 

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno (US 20160114811 A1) in view of Zhuang (US 20180188727 A1).

Regarding Claim 1, Matsuno teaches an electronic control device provided in a vehicle that mounts an in-vehicle system (Matsuno, [0020] “a travel control apparatus for a vehicle”), the electronic control device comprising a processor configured to: detect an abnormality that occurs in the in-vehicle system (Matsuno, [0034] “the steering control device…detects a failure in the steering system, which includes a steering mechanism, a steering torque sensor, a steering angle sensor, and so on, and these failures are monitored by the travel” Examiner interprets “failure” as  abnormality); detect an operation related to a lane change of the vehicle (Matsuno, [0036] “The travel controller…detects an overtaking target vehicle in front of the vehicle in the same travel lane on the basis of the input signals from the respective devices…and executes overtaking control to overtake the overtaking target vehicle using automatic driving control“ Examiner interprets “executes overtaking control to overtake the overtaking target vehicle” as reading on related to a lane change as shown in Fig 9 ); identify the operation related to the lane change when the abnormality occurs (Matsuno, [104] “when an acquisition failure of the travel environment information occurs and a failure occurs in the steering system used to execute a lane change during overtaking control executed using an automatic driving technique, failsafe control can be performed” Examiner interprets “failure” as  abnormality); acquire at least one of a subject vehicle information item on the vehicle, a surrounding information item on a surrounding environment of the vehicle, and a driver information item on a driver (Matsuno, [0021] “The peripheral environment recognition device...is constituted by a camera…and is provided in a vehicle cabin of a vehicle equipped with travel control apparatus…in order to obtain image information by photographing an external environment of the vehicle”); identify a purpose of the lane change of the vehicle based on at least one of the travel plan, the subject vehicle information item ,the surrounding information item, and the driver information item (Matsuno, [0036] “The travel controller…detects an overtaking target vehicle in front of the vehicle in the same travel lane on the basis of the input signals from the respective devices”); and determine whether to complete or cancel the lane change based on the operation related to the lane change when the abnormality occurs (Matsuno, [0037] “a failure relating to acquisition of the travel environment information and a failure in the steering system of the vehicle are detected while performing a lane change from the travel lane to an overtaking lane after detecting the overtaking target vehicle, the lane change from the travel lane to the overtaking lane is canceled. When a front wheel steering angle…is not substantially zero, the yaw brake control is executed to reduce the yaw rate…of the vehicle” Examiner interprets “front wheel steering angle…is not substantially zero, the yaw brake control is executed to reduce the yaw rate…of the vehicle” as instruction to cancel the lane change and “failure” as abnormality, [0036] “a failure relating to acquisition of the travel environment information and a failure in the steering system of the vehicle are detected during the overtaking control, the travel controller…modifies the overtaking control by activating required substitute control in accordance with the travel environment information obtained most recently before detecting the failure in the travel environment information acquisition unit, information relating to the overtaking target vehicle, the travel information, and conditions during the overtaking control” Examiner interprets “modifies the overtaking control” as instruction to complete the lane change and “failure” as abnormality) and the purpose of the lane change (Matsuno, [0036] “The travel controller…detects an overtaking target vehicle in front of the vehicle in the same travel lane on the basis of the input signals from the respective devices” Examiner interprets “overtaking target vehicle in front of the vehicle in the same travel lane” as reading on the purpose of overtaking a preceding vehicle), and issue an instruction whether to complete or cancel the lane change (Matsuno, [0078] “the lane change for overtaking the overtaking target vehicle by automatic driving is cancelled”, ([0041] “travel controller… executes overtaking travel control” Examiner interprets “overtaking travel control” as reading on instruction to complete the lane change as shown in Fig 9), wherein the processor identifies the operation related to the lane change when the abnormality occurs from operations respectively performed (Matsuno, [104] “when an acquisition failure of the travel environment information occurs and a failure occurs in the steering system used to execute a lane change during overtaking control executed using an automatic driving technique, failsafe control can be performed” Examiner interprets “failure” as anomaly), (A) before the vehicle starts the lane change (Matsuno, [0036] “The travel controller...detects an overtaking target vehicle in front of the vehicle in the same travel lane on the basis of the input signals from the respective devices”), (B) after the vehicle starts the lane change and before the vehicle enters an adjacent lane (Matsuno, Fig 9-P1; [0041]: overtaking start lane change phase P1), and (C) after the vehicle enters the adjacent lane (Matsuno, Fig 9-P2, [0059] “In the overtaking acceleration first half phase P2, travel control is executed to accelerate the vehicle in the overtaking lane until the vehicle catches up with the overtaking target vehicle”). 
Matsuno does not teach store a travel plan for performing an autonomous driving of the vehicle.  However, Zhuang teaches this limitation (Zhuang, [0016] “A motion plan is then selected from multiple motion plans stored in a memory based on the transition of the autonomous vehicle. The autonomous vehicle is then driven or controlled based on the selected motion plan”).
 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Matsuno to include storing a travel plan as taught by Zhuang in order to provide “a history of controlling the vehicle under the same or similar circumstances or driving condition” for different driving environments and scenarios (Zhuang, [0016]).

Regarding Claim 2, Modified Matsuno teaches the electronic control device (Matsuno, [0020] “a travel control apparatus for a vehicle”) according to claim 1, wherein: when the processor identifies that the purpose of the lane change is an destination arrival based on the travel plan, a lane merge, a keep left, or a keep right (Matsuno, [0027] “a route from a starting location to the destination is calculated in a predetermined manner”, [0039] “The vehicle is then returned to the travel lane prior to the lane change”) and identifies that the operation is the one performed (A) before the vehicle starts the lane change, the processor issues the instruction to cancel the lane change (Matsuno, , Fig 4-Step S302, [0083] “acceleration for overtaking the overtaking target vehicle by automatic driving is cancelled”); and when the processor identifies that the purpose of the lane change is the destination arrival based on the travel plan, the lane merge, the keep left, or the 24Attorney Docket No. 4041 J-003704-US-CO keep right (Matsuno, [0027] “a route from a starting location to the destination is calculated in a predetermined manner”, [0039] “The vehicle is then returned to the travel lane prior to the lane change”) and identifies that the operation is the one performed (B) after the vehicle starts the lane change and before the vehicle enters an adjacent lane (Matsuno, [0039] “deceleration control is executed in accordance with the vehicle speed of the overtaking target vehicle in order to retreat to a predetermined relative position assumed to be behind the overtaking target vehicle”) or the one performed (C) after the vehicle enters the adjacent lane, the processor issues the instruction to complete the lane change (Matsuno, Fig 9-P4, [0067] “In the original lane returning lane change phase P4, control is executed until the vehicle changes lanes back to the original lane after overtaking the overtaking target vehicle in the overtaking lane”).

Regarding Claim 4, Modified Matsuno teaches the electronic control device (Matsuno, [0020] “a travel control apparatus for a vehicle”), according to claim 1, wherein: when the processor identifies that the purpose of the lane change is to avoid an obstacle on a travel route of the vehicle (Matsuno, 0036] “The travel controller…detects an overtaking target vehicle in front of the vehicle in the same travel lane on the basis of the input signals from the respective devices” Examiner interprets “overtaking target vehicle” as obstacle on travel route) and identifies that the operation is the one performed (A) before the vehicle starts the lane change, the processor issues the instruction to cancel the lane change (Matsuno, Fig 4-Step S302, [0083] “acceleration for overtaking the overtaking target vehicle by automatic driving is cancelled”); and when the processor identifies that the purpose of the lane change is to avoid the obstacle on the travel route of the vehicle and identifies that the operation is the one performed (B) after the vehicle starts the lane change and before the vehicle enters an adjacent lane (Matsuno, [0036] “The travel controller…detects an overtaking target vehicle in front of the vehicle in the same travel lane on the basis of the input signals from the respective devices…and executes overtaking control to overtake the overtaking target vehicle using automatic driving control”) or the one performed (C) after the vehicle enters the adjacent lane, the processor issues the instruction to complete the lane change (Matsuno, Fig 9-P2, [0059] “In the overtaking acceleration first half phase P2, travel control is executed to accelerate the vehicle in the overtaking lane until the vehicle catches up with the overtaking target vehicle”). 

Regarding Claim 5, Modified Matsuno teaches the electronic control device (Matsuno, [0020] “a travel control apparatus for a vehicle”) according to claim 1, wherein: when the processor identifies that the purpose of the lane change is to overtake a preceding vehicle and identifies that the operation is the one performed (A) before the vehicle starts the lane change (Matsuno, [0036] “The travel controller…detects an overtaking target vehicle in front of the vehicle in the same travel lane on the basis of the input signals from the respective devices...executes overtaking control to overtake the overtaking target vehicle using automatic driving control”), or the one performed (B) after the vehicle starts the lane change and before the vehicle enters an adjacent lane, the processor issues the instruction to cancel the lane change (Matsuno, [0037] “…while performing a lane change from the travel lane to an overtaking lane after detecting the overtaking target vehicle, the lane change from the travel lane to the overtaking lane is canceled“); and when the processor identifies that the purpose of the lane change is to overtake the preceding vehicle and identifies that the operation is the one performed (C) after the vehicle enters the adjacent lane, the processor issues 25Attorney Docket No. 4041 J-003704-US-CO the instruction to complete the lane change (Matsuno, Fig 9-P4, [0067] “In the original lane returning lane change phase P4, control is executed until the vehicle changes lanes back to the original lane after overtaking the overtaking target vehicle in the overtaking lane”).

Regarding Claim 11, Matsuno teaches an electronic control device (Matsuno, [0020] “a travel control apparatus for a vehicle”) comprising: detecting an abnormality that occurs in the in-vehicle system (Matsuno, [0034] “the steering control device…detects a failure in the steering system, which includes a steering mechanism, a steering torque sensor, a steering angle sensor, and so on, and these failures are monitored by the travel” Examiner interprets “failure” as  abnormality); detecting an operation related to a lane change of a vehicle (Matsuno, [0036] “The travel controller…detects an overtaking target vehicle in front of the vehicle in the same travel lane on the basis of the input signals from the respective devices…and executes overtaking control to overtake the overtaking target vehicle using automatic driving control“ Examiner interprets “executes overtaking control to overtake the overtaking target vehicle” as reading on related to a lane change as shown in Fig 9 ); identifying the operation related to the lane change when the abnormality occurs (Matsuno, [104] “when an acquisition failure of the travel environment information occurs and a failure occurs in the steering system used to execute a lane change during overtaking control executed using an automatic driving technique, failsafe control can be performed” Examiner interprets “failure” as  abnormality);; acquiring at least one of a subject vehicle information item on the vehicle, a surrounding information item on a surrounding environment of the vehicle, and a driver information item on a driver (Matsuno, [0021] “The peripheral environment recognition device...is constituted by a camera…and is provided in a vehicle cabin of a vehicle equipped with travel control apparatus…in order to obtain image information by photographing an external environment of the vehicle”); identifying a purpose of the lane change of the vehicle based on at least one of a travel plan to perform an autonomous driving, the subject vehicle information item, the surrounding information item, and the driver information item (Matsuno, [0036] “The travel controller…detects an overtaking target vehicle in front of the vehicle in the same travel lane on the basis of the input signals from the respective devices”); and determining whether to complete or cancel the lane change based on the operation related to the lane change when the abnormality occurs (Matsuno, [0037] “a failure relating to acquisition of the travel environment information and a failure in the steering system of the vehicle are detected while performing a lane change from the travel lane to an overtaking lane after detecting the overtaking target vehicle, the lane change from the travel lane to the overtaking lane is canceled. When a front wheel steering angle…is not substantially zero, the yaw brake control is executed to reduce the yaw rate…of the vehicle” Examiner interprets “front wheel steering angle…is not substantially zero, the yaw brake control is executed to reduce the yaw rate…of the vehicle” as instruction to cancel the lane change and “failure” as abnormality, [0036] “a failure relating to acquisition of the travel environment information and a failure in the steering system of the vehicle are detected during the overtaking control, the travel controller…modifies the overtaking control by activating required substitute control in accordance with the travel environment information obtained most recently before detecting the failure in the travel environment information acquisition unit, information relating to the overtaking target vehicle, the travel information, and conditions during the overtaking control” Examiner interprets “modifies the overtaking control” as instruction to complete the lane change and “failure” as abnormality)  and the purpose of the lane change (Matsuno, [0036] “The travel controller…detects an overtaking target vehicle in front of the vehicle in the same travel lane on the basis of the input signals from the respective devices” Examiner interprets “overtaking target vehicle in front of the vehicle in the same travel lane” as reading on the purpose of overtaking a preceding vehicle), and issuing an instruction whether to complete or cancel the lane change (Matsuno, [0078] “the lane change for overtaking the overtaking target vehicle by automatic driving is cancelled”, ([0041] “travel controller… executes overtaking travel control” Examiner interprets “overtaking travel control” as reading on instruction to complete the lane change as shown in Fig 9), wherein, in the identifying the operation related to the lane change when the abnormality occurs, the operation is identified from operations respectively performed (Matsuno, [104] “when an acquisition failure of the travel environment information occurs and a failure occurs in the steering system used to execute a lane change during overtaking control executed using an automatic driving technique, failsafe control can be performed” Examiner interprets “failure” as anomaly) (A) before the vehicle starts the lane change (Matsuno, [0036] “The travel controller...detects an overtaking target vehicle in front of the vehicle in the same travel lane on the basis of the input signals from the respective devices”, (B) after the vehicle starts the lane change and before the vehicle enters an adjacent lane (Matsuno, [0036] “When a failure relating to acquisition of the travel environment information and a failure in the steering system of the vehicle are detected during the overtaking control, the travel controller…modifies the overtaking control by activating required substitute control”), and (C) after the vehicle enters the adjacent lane (Matsuno, Fig 9-P2, [0059] “In the overtaking acceleration first half phase P2, travel control is executed to accelerate the vehicle in the overtaking lane until the vehicle catches up with the overtaking target vehicle”). 

Matsuno does not teach a non-transitory tangible computer readable storage medium comprising instructions executed by a processor.  However, Zhuang teaches this limitation (Zhuang, [0086] “computer program is stored in a non-transitory computer readable medium. A machine-readable medium includes any mechanism for storing information in a form readable by a machine (e.g., a computer)…magnetic disk storage media, optical storage media, flash memory devices”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Matsuno to include a non-transitory computer readable medium as taught by Zhuang in order to provide “a history of controlling the vehicle under the same or similar circumstances or driving condition” for different driving environments and scenarios (Zhuang, [0016]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuno (US 20160114811 A1) in view of Zhuang (US 20180188727 A1) in further view of Hatano (US 20190039626 A1).

Regarding Claim 3, Modified Matsuno teaches the electronic control device according to claim 1, but Matsuno, as modified, does not teach wherein when the processor identifies that the purpose of the lane change is a lane change at a diversion point, the processor issues the instruction to complete the lane change regardless of the operation related to the lane change when the abnormality occurs.  However, Hatano teaches this limitation (Hatano, [0046] “when there is a junction (a branch point) in a toll road (for example, a highway), the vehicle control device…may change lane”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Matsuno to include identifies that the purpose of the lane change is a lane change at a diversion point as taught by Hatano in order to maintain the vehicle in the travel lane and on the travel trajectory.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuno (US 20160114811 A1) in view of Zhuang (US 20180188727 A1) and in further view of Matsushita et al. (US 20170293299 A1).

Regarding Claim 6, Modified Matsuno teaches the electronic control device according to claim 1, but Matsuno, as modified, does not teach wherein when the processor identifies that the purpose of the lane change is to stop the vehicle due to an abnormality of the driver, the processor issues the instruction to complete the lane change regardless of the operation related to the lane change when the abnormality occurs.  

However, Matsushita teaches this limitation (Matsushita, [0085] “in the emergency driving assistance package, auto lane change may also be permitted ... In this case, the automated driving executing part 90 makes the hazard light of the vehicle 1 turn on while making the vehicle speed gradually fall and making the vehicle 1 stop at the road shoulder, if it is judged that the driver is in an emergency condition when, for example, the vehicle 1 is running on a road where the vehicle 1 can be made to safely stop at the road shoulder such as on a highway”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Matsuno to include purpose of the lane change is to stop the vehicle due to an abnormality of the driver as taught by Matsushita in order to control the vehicle and avoid potentially dangerous driving conditions.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno (US 20160114811 A1) in view of Zhuang (US 20180188727 A1) in further view of Aoki (US 20170225685 A1).
Regarding Claim 7, Modified Matsuno teaches the electronic control device according to claim 1.  Matsuno, as modified, does not teach wherein the processor issues an instruction to switch from an autonomous driving to a manual driving after the lane change is completed or canceled.  However, Aoki teaches this limitation (Aoki, [0052] “When the lane change control is cancelled, the lane change control unit…switches the vehicle to the manual driving mode”).


It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Matsuno to include switch from an autonomous driving to a manual driving after the lane change as taught by Aoki in order in order for the driver to control the vehicle.  

Regarding Claim 8, Modified Matsuno teaches the electronic control device according to claim 7, wherein the processor notifies the driver that the abnormality occurs when the abnormality occurs in the in-vehicle system (Matsuno, “When a failure occurs in one of various devices of the vehicle, the display device…and the speaker/buzzer…issue warnings to the driver as appropriate”)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuno (US 20160114811 A1) in view of Zhuang (US 20180188727 A1) in further view of Hakeem (US 9550528 B1).
Regarding Claim 9, Modified Matsuno teaches the electronic control device according to claim 1, wherein a combination between the operation related to the lane change when the abnormality occurs (Matsuno, [104] “when an acquisition failure of the travel environment information occurs and a failure occurs in the steering system used to execute a lane change…failsafe control can be performed”) and the purpose of the lane change (Matsuno, [0036] “The travel controller…detects an overtaking target vehicle in front of the vehicle in the same travel lane on the basis of the input signals from the respective devices”).  Matsuno, as modified, does not teach the determination to complete or cancel the lane change is preset by the driver.  However, Hakeem teaches this limitation (Hakeem, Col 6 lines 60-65) “The HMI…may prompt the occupant and receive input governing parameters of the lane change…may allow the occupant to adjust the speed at which the first vehicle…actuates the lane change…may allow the occupant to cancel the lane change…).


It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Matsuno to include the determination to complete or cancel the lane change is preset by the driver as taught by Hakeem in order for the driver to set the criteria (i.e. speed) to execute completing or canceling the lane change.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636.  The examiner can normally be reached on 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.P./Examiner, Art Unit 3662                                                                                                                                                                                                        

/GENNA M MOTT/Primary Examiner, Art Unit 3662